UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Ev erett M cK inley Dirksen United States C ou rthou se                                O ffice of the C lerk
        R oom 2722 - 219 S. D earborn Street                                         Ph on e: (312) 435-5850
               C hicago, Illinois 60604                                              w w w .ca7.u scou rts.gov




                                                               ORDER
  March 22, 2010



                                                               BEFORE

                                                   WILLIAM J. BAUER, Circuit Judge


                                              UNITED STATES OF AM ERICA,
                                              Plaintiff - Appellee

  No.: 08-3624                                v.

                                              M ARCUS SYKES,
                                              Defendant - Appellant


  Originating Case Information:

  District Court No: 1:08-cr-00095-LJM -KPF-1
  Southern District of Indiana, Indianapolis Division
  District Judge Larry J. M cKinney

     Upon consideration of the MOTION FOR LEAVE TO CORRECT OPINION, filed
  by Appellee United States of America, on March 18, 2010,

      IT IS ORDERED that the motion is GRANTED. On page 3, the fourth line of the
  first full paragraph is amended to read, “convicted of three or more violent felonies”.



  form name: c7_Order_3J (form ID: 177)